Citation Nr: 0708574	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chondromalacia of the right patella.

2.  Entitlement to a rating in excess of 20 percent for 
prostatitis.

3.  Entitlement to a compensable rating for a history of 
otitis media and otitis externa.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1976 to June 1979.

By a rating action in February 1999, the RO raised the rating 
from 10 to 40 percent for the veteran's service-connected 
chondromalacia of the right patella.  The RO assigned May 14, 
1998, as the effective date of that increase.  The RO denied 
the veteran's claims for a rating in excess of 10 percent for 
prostatitis; a compensable rating for a history of otitis 
media and otitis externa; and a total rating due to 
unemployability caused by service-connected disability.  The 
veteran disagreed with those decisions and appealed to the 
Board of Veterans' Appeals (Board).  

In May 2002, during the pendency of the appeal, the RO raised 
the veteran's rating to 20 percent for prostatitis.  The RO 
assigned an effective date of that increase of April 16, 
2001.  However, that rating did not represent a full grant of 
benefits; and therefore, that claim remained on appeal.  The 
veteran also filed a timely appeal with the effective date of 
that increase, and that claim was merged with the current 
appeal. 

In May 2002, the RO also raised the veteran's rating to 10 
percent for his service-connected allergic rhinitis and 
sinusitis.  The RO assigned an effective date of that 
increase of May 14, 1998.  The veteran filed a timely appeal 
with the effective date of that increase, and that claim was 
also merged with the current appeal.

In August 2002, the Board raised the veteran's rating to 30 
percent for his service-connected allergic rhinitis and 
sinusitis.  However, the Board confirmed and continued the 40 
percent rating for the veteran's chondromalacia of the right 
patella and the 20 percent rating for prostatitis; and the 
noncompensable rating for a history of otitis media and 
otitis externa.  Except for the increased rating for allergic 
rhinitis and sinusitis, the veteran disagreed with those 
decisions and appealed to the United States Court of Appeals 
for Veterans Claims (Court).

By a rating action in September 2002, the RO maintained May 
14, 1998 as the effective date of the 30 percent rating for 
allergic rhinitis and sinusitis.  

In February 2003, pursuant to a joint motion by the veteran 
and VA, the Court vacated the Board's August 2002 decision as 
it pertained to the denials of increased ratings for 
chondromalacia of the right patella, prostatitis and the 
history of otitis media and otitis externa.  The Court then 
remanded the case for readjudication consistent with the 
motion.  

In September 2003, the Board remanded the case to the RO for 
additional development.  In so doing, the Board included the 
issue of entitlement to a total rating due to unemployability 
caused by service-connected disability.

In June 2004, following the requested development, the RO 
confirmed and continued the 40 percent rating for the 
veteran's chondromalacia of the right patella; the 20 percent 
rating for prostatitis; and the noncompensable rating for the 
history of otitis media and otitis externa.  The RO also 
confirmed and continued the denial of a total rating due to 
unemployability caused by service-connected disability.  
Thereafter, the case was returned to the Board.

In September 2004, the Board confirmed and continued the 40 
percent rating for the veteran's chondromalacia of the right 
patella and the 20 percent rating for prostatitis; and the 
noncompensable rating for a history of otitis media and 
otitis externa.  The Board also confirmed and continued the 
denial of a total rating due to unemployability caused by 
service-connected disability.  Thereafter, the veteran 
appealed the Board's decision to the Court.  

In its September 2004 decision, the Board remanded for 
further development the veteran's claims for earlier 
effective dates for the ratings for allergic rhinitis and 
sinusitis and for prostatitis.  When that development is 
completed, and if those issues are not resolved to the 
veteran's satisfaction, they will be returned to the Board 
for further appellate consideration.  

In May 2006, the Court vacated the Board's September 2004 
decision with respect to its denials of increased ratings for 
chondromalacia of the right patella; prostatitis; and history 
of otitis media and otitis externa.  The Court also vacated 
the Board's denial of a total rating due to unemployability 
caused by service-connected disability.  The Court remanded 
those matters to the Board for readjudication consistent with 
the Court's order.  

In March 2006, during the pendency of the appeal, the 
veteran's representative, Richard A. LaPointe, Attorney, 
notified VA that he was no longer representing the veteran.

In September 2006, the Board informed the veteran of his 
right to obtain a new representative, as well as the options 
available to him in making his choice.  The Board noted that 
it would defer its review for 30 days to give the veteran 
time to respond.  However, the Board stated that if the 
veteran did not respond within the allotted time, it would 
proceed to review the veteran's claim without representation.

The veteran did not respond to the Board's September 2006 
letter; and therefore, the Board will proceed with the 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its May 2006 decision, the Court noted that VA had a duty 
to notify the veteran of (1) the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
which portion of that information and evidence, if any, that 
the veteran was expected to provide and, (3) which portion of 
that information and evidence, if any, that VA would seek to 
obtain.  The Court also noted that VA had a duty to request 
that the veteran provide any evidence in his possession which 
pertained to his claim.  

The Court noted that such notice had to be sent prior to the 
adjudication of the veteran's claim and was not satisfied by 
various post-decisional documents from which the veteran 
could infer what was lacking in his presentation.  

In reviewing the Board's September 2004 decision, the Court 
noted the Board's determination that notice provided to the 
veteran had been adequate.  However, the Court found that in 
reaching its decision, the Board had impermissibly relied, at 
least in part, on documents that had not been issued prior to 
the initial adjudication of the veteran's claims by the RO.  
Consequently, the Court vacated the Board's September 2004 
decision and remanded the matter to the Board for compliance 
with the Court's order.  

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
increased ratings for chondromalacia of the right patella; 
prostatitis; and history of otitis media and otitis externa 
and entitlement to a total rating due to unemployability 
caused by service-connected disability.  Accordingly, this 
appeal is REMANDED for the following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

In so doing, send the veteran notice of 
the following:  (1) the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide.  Also request 
that the veteran provide any evidence in 
his possession that pertains to any of 
his claims.  38 U.S.C.A. §§ 5103(a), 
5103A(b)-(c); 38 C.F.R. §§ 3.159(c).

In the notice, specifically identify the 
evidence that has been received in 
support of each of the veteran's claims, 
as well as the evidence that is lacking 
in each presentation.  

Emphasize to the veteran that if he 
wishes VA's help in obtaining any 
evidence, he must cooperate fully with 
VA's reasonable efforts to obtain 
relevant evidence in support of his 
claim.  Inform him that he must provide 
enough information to identify and locate 
the existing records, including the name 
and address of the custodian (e.g., 
person, facility, or agency) holding the 
records; the approximate time frame 
covered by the records; and, in the case 
of medical treatment records, the 
condition for which treatment was 
provided.  38 C.F.R. § 3.159(c).

If the veteran identifies any outstanding 
evidence, and unless he requests 
otherwise, contact directly the custodian 
of that evidence and request that copies 
of such evidence be sent to VA.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the evidence is held by a Federal 
custodian, efforts to obtain such 
evidence must continue until it is 
determined that it does not exist or that 
further attempts to obtain such evidence 
would be futile.  The non-existence or 
unavailability of such evidence must be 
verified by each Federal custodian from 
whom they are sought.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

If no response or a negative response is 
received in regard to evidence held by a 
non-Federal custodian, make at least one 
follow-up request.  However, a follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If VA receives information 
showing that subsequent requests to a 
non-Federal custodian could result in 
obtaining the records sought, make an 
additional request.  38 C.F.R. 
§ 3.159(c)(1).

If VA receives information that evidence 
may be obtained through an alternate 
source, make an initial request to that 
alternate source.  If the records are not 
received, make at least one follow-up 
request to the new source.  Id.

If, after efforts to obtain additional 
evidence, it is reasonably certain that 
such evidence does not exist or that 
further efforts to obtain them would be 
futile, provide the veteran with oral or 
written notice of that fact.  Make a 
record of any oral notice conveyed to the 
veteran.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).

The notice must contain the following 
information:  (a) The identity of the 
evidence that could not be obtained; (b) 
an explanation of the efforts made to 
obtain such evidence; and (c) a 
description of any further actions 
regarding the claims, including, but not 
limited to, notice that a decision on the 
claims will based on the evidence of 
record unless the veteran submits the 
records VA was unable to obtain; and a 
notice that the veteran is ultimately 
responsible for providing the evidence.  
Id.

In any event, associate all additional 
evidence with the claims file.

2.  When the actions requested in part 1 
have been completed, undertake any other 
necessary development, such as scheduling 
of any indicated VA examinations.  Then, 
conduct a de novo review of the record 
and readjudicate the issues of 
entitlement to increased ratings for 
chondromalacia of the right patella; 
prostatitis; and history of otitis media 
and otitis externa.  Also readjudicate 
the claim of entitlement to a total 
rating due to unemployability caused by 
service-connected disability.  

With respect to each issue, inform the 
veteran of the evidence received in 
support of his claim.  In particular, 
identify any additional evidence received 
as a result of the notice actions set 
forth in part 1 above.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 
It must also be emphasized that in addition to the four 
issues in this remand, the Board retains jurisdiction over 
the two issues which it remanded for further development in 
September 2004:  Entitlement to an effective date earlier 
than May 14, 1998 for the assignment of a 30 percent rating 
for allergic rhinitis with sinusitis and entitlement to an 
effective date earlier than April 16, 2001, for a 20 percent 
rating for prostatitis.  

If any or all of the six issues currently being developed are 
not resolved to the veteran's satisfaction, they should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

